Filed 5/19/21 Forde v. Friedland CA2/4
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


STEPHEN FORDE et al.                                                  B299966

         Plaintiffs and Appellants,                                   (Los Angeles County
                                                                       Super. Ct. No. 19STCV16540)
         v.

BRENT FRIEDLAND et al.,

         Defendants and Respondents.


         APPEAL from orders of the Superior Court for Los Angeles
County, Michael P. Vicencia, Judge. Affirmed in part and reversed in
part.
         Henry J. Josefsberg for Plaintiffs and Appellants.
         Delman Vukmanovic, Dana Delman and John Vukmanovic for
Defendants and Respondents Randy Taylor, Reyna Taylor and Steve
Hawrylack.
         No appearance for Defendants and Respondents Brent Friedland;
Seaside Real Estate Services; Todd Wohl; Braun International Real
Estate; Ray Craemer; Julia Craemer; 628 W. Imperial LP; Jinyu Jia;
Hao Xu; Kelvin Tran; and Trang Do.
     Plaintiff Stephen Forde appeals from the trial court’s orders
granting a special motion to strike under Code of Civil Procedure1
section 425.16 (the so-called anti-SLAPP statute) and motions for
sanctions under sections 128.5 and 128.7 filed by defendants Randy
Taylor, Reyna Taylor, and Steve Hawrylack. In those orders, the trial
court struck the entire complaint against all defendants, awarded the
Taylors and Hawrylack attorney fees for their special motion to strike,
and imposed monetary sanctions against Forde and his trial attorney,
Jason Ahdoot. Ahdoot also appeals from the order imposing monetary
sanctions. We conclude the trial court did not err in granting the
special motion to strike the cause of action for quiet title and awarding
attorney fees with respect to that motion, and we affirm the judgment
with respect to those orders. However, we conclude the order granting
the sanctions motions—in which the court struck the entire complaint
and imposed monetary sanctions—must be reversed. We reach this
conclusion with reluctance because the record demonstrates that
sanctions were warranted. Nevertheless, the safe harbor provisions of
the sanction statutes were not followed, and therefore the order
granting the sanctions motions cannot stand.




1    Further undesignated statutory references are to the Code of Civil
Procedure.


                                     2
                              BACKGROUND
      This case is the latest in a series of lawsuits and appellate
proceedings2 involving disputes over four pieces of real property owned
by the Taylors, Hawrylack, and Forde. We need not set forth in great
detail the long history of the disputes. That history can be found in
some of the other appellate decisions involving the properties and the
parties to this appeal. (See Forde v. Craemer, et al. (Jan. 27, 2021,
B298185) [nonpub. opn.]; Taylor, et al. v. Forde (Jan. 20, 2021,
B298957) [nonpub. opn.]; Forde v. HSBC Bank USA, N.A., et al. (Nov.
20, 2019, B291582) [nonpub. opn.]; Taylor, et al. v. Unruh (Nov. 6, 2018,
B280376) [nonpub. opn.].) Our summary of the pertinent facts and
procedural history is based upon those decisions, the records in those
appeals, and the record in this appeal.


A.    Purchase of the Properties
      In the mid-2000s, the Taylors and Hawrylack purchased four
income properties, two in Torrance (which the parties refer to as Maple
1 and Maple 2) and two in Glendale (which are not at issue in this
appeal). For reasons that are not relevant here, the attorney who
represented the Taylors and Hawrylack in the purchase and financing
of the properties, Carol Unruh (who now is deceased), acquired an
interest in each property.

2      The caption pages on pleadings filed in this case list 11 related cases in
the trial court. Our search of appellate records show there have been 14
appeals or writ petitions filed in the related cases, most of which were
dismissed or denied; only one of those proceedings resulted in a reversal.


                                        3
     Forde, who had worked with Unruh in assisting the Taylors and
Hawrylack with the initial financing and subsequent renegotiation of
the interest rates on that financing, acquired Unruh’s interests in the
properties in 2011. That same year, Forde filed a lawsuit against the
Taylors and Hawrylack, alleging they had mismanaged all four
properties (hereafter, the first lawsuit). The trial court in that case
appointed Forde as manager of the properties. In September 2012, the
parties entered into a settlement agreement, which provided that Forde
would continue to manage the properties.


B.   The Taylors and Hawrylack File a Partition Action
     In October 2015, the Taylors and Hawrylack filed a lawsuit
against Forde for partition of Maple 1 and 2, an accounting, breach of
contract, waste, and conversion (we will refer to that action as the
partition action). They alleged that Forde committed various acts of
misconduct in managing the properties, including retaining rental
income for his personal use, not paying the mortgages, and not properly
maintaining the properties. They sought to have the properties sold
and to recover from Forde their share of the rents they alleged he
improperly retained. The following month, the trial court granted the
Taylors’ and Hawrylack’s application to appoint a receiver to manage
and control Maple 2; the court appointed Kevin Singer.
     Things did not go smoothly, as Forde attempted to interfere with
Singer’s management of Maple 2. Finally, at the request of the Taylors
and Hawrylack, in May 2018 the trial court in the partition action
entered an interlocutory judgment of partition, which decreed that the

                                     4
Taylors, Hawrylack, and Forde were the owners of Maple 1 and Maple
2, appointed Singer referee with full authority to manage both Maple 1
and Maple 2, and granted authority to and directed Singer to sell both
properties.3 Forde appealed the interlocutory judgment and posted a
$500,000 bond to obtain a stay of enforcement (after several proceedings
in the trial and appellate courts regarding the amount of the bond).
      During the period before Forde posted the bond (i.e., before the
interlocutory judgment was stayed), Singer entered into a contract for
the sale of Maple 2, and the trial court set a court confirmation and
overbid hearing for the sale. The real estate broker hired by the referee
also found buyers for Maple 1. In late October 2018, before the
confirmation and overbid hearing was held (and after Forde posted the
$500,000 bond, staying the interlocutory judgment), the referee asked
the trial court to increase the amount of the bond to cover the waste
resulting from real estate commissions that might need to be paid to the
listing broker, as well as reimbursable costs that would be claimed by
the buyers of the properties, if the sales did not go forward due to delay
caused by Forde’s appeal (if the appeal was unsuccessful or dismissed).



3      The interlocutory judgment also, among other things, (1) directed
Singer to have each property appraised by a licensed appraiser; (2) directed
him to submit a report to the court recommending the proposed method of
sale of each property (to which the parties could file objections);
(3) authorized him to retain any marketing analysis or advertisers he
required to assist him in selling the properties; (4) directed him to set an
initial listing price for each property based upon his evaluation of the market
data; and (5) authorized him to reduce the asking prices “as he determines is
advisable in order to generate interest in the properties.”


                                       5
         On October 30, 2018, the trial court granted the referee’s request
and ordered Forde to post a supplemental bond in the amount of
$180,000. Forde did not post the bond by the November 5, 2018
deadline set by the court, and on November 7, 2018, the trial court
lifted the stay on the sale of the properties. The court set the
confirmation and overbid hearing for the sale of both Maple 1 and
Maple 2 for November 20, 2018.


C.       Forde Files the Craemer Lawsuit
         On November 19, 2018—two weeks after the stay was lifted, and
the day before the scheduled confirmation and overbid hearing—Forde
filed a lawsuit against the Taylors, Hawrylack, referee Singer, and the
intended buyers of Maple 1 and Maple 2 (Ray Craemer, Julia Craemer,
628 W. Imperial LP, Hao Xu, and Jinyu Jia), alleging claims for
declaratory relief and quiet title. We refer to this lawsuit as the
Craemer action.4 That same day, Forde recorded notices of pendency of
action (lis pendens) on Maple 1 and Maple 2.
         The complaint in the Craemer action set forth a lengthy history of
the relationship and litigation between Forde and the Taylors and
Hawrylack (at least as perceived by Forde), and alleged two causes of
action against all of the defendants: for declaratory relief and for quiet
title.



4     The Craemer action was deemed related to the partition action, and
therefore was assigned to the same judge as the partition action.


                                       6
     The declaratory relief cause of action set forth the history of the
setting of the bond and the subsequent increase of the bond amount. It
alleged there was no basis for the increase because Singer’s
representations that commissions would be owed under the listing
agreements if the sales of the properties did not close was false. It
asked for a judicial determination that no commissions would be owed,
and for cancellation of the supplemental bond requirement.
     The cause of action for quiet title consisted of three paragraphs
that were devoid of specific factual allegations and did not incorporate
by reference any other allegations in the complaint. Forde alleged only
that all of the defendants claimed an interest in Maple 1 and Maple 2
that is adverse to Forde’s interest, that the defendants have no such
interest, and that Forde was seeking to quiet title to the properties
against the defendants’ claimed interest.
     The Taylors and Hawrylack filed a special motion to strike the
Craemer complaint under section 425.16. On May 6, 2019, the trial
court entered an order granting the motion, finding the causes of action
arose from protected activity and that Forde failed to demonstrate a
probability of success on the merits (he relied entirely upon his verified
complaint). The court ordered the complaint stricken in its entirety.5
That same day, the court entered orders expunging the lis pendens
Forde had recorded on Maple 1 and Maple 2. Also on that same day,


5     Forde appealed from the order granting the special motion to strike,
and on January 27, 2021, Division Seven of this Appellate District affirmed
the order.


                                      7
referee Singer gave notice that he would be appearing ex parte in the
partition action on May 8, 2019 to request that the trial court order a
confirmation and overbid hearing for the sale of Maple 2; apparently,
however, the ex parte hearing did not occur on May 8.


D.   Forde Files the Present Lawsuit
     On May 13, 2019—a week after the trial court in Craemer entered
the orders granting the Taylors’ and Hawrylack’s special motion to
strike and expunging the lis pendens—Forde filed the complaint in the
present case.6 Forde also filed new lis pendens on both Maple 1 and
Maple 2 that same day.
     Despite being represented by a different attorney than the
attorney who represented him in the Craemer action, the complaint in
the present case is mostly a verbatim copy of the complaint in the
Craemer action, with the exception of the addition of six new defendants
and five new causes of action, and the deletion of Singer as a defendant.
Two of the new defendants—Brent Friedland and Seaside Real Estate
Services—were hired by referee Singer to conduct appraisals of the
Maple properties. Two others—Todd Wohl, and Braun International
Real Estate—were hired by Singer as the listing broker for the
properties. (We will refer to these four defendants collectively as the
real estate professionals.) The remaining new defendants are Kelvin


6     Like the Craemer action, the present lawsuit was deemed related to the
partition action and therefore was assigned to the same judge as the Craemer
and partition actions.


                                     8
Tran and Trang Do; the complaint does not allege what their
relationship is to the conduct alleged in the complaint, although
documents in the record indicate that they were the new prospective
buyers of Maple 2.
     The complaint alleges seven causes of action. Two of those
causes—for declaratory relief and quiet title—are virtually identical to
the causes of action alleged in the Craemer complaint; the language of
the quiet title claim in both complaints actually is identical (except for a
reference to a date), and although the declaratory relief cause of action
in the present case sets forth the controversy somewhat differently than
the same cause of action in the Craemer complaint, it raises the
identical issue. Two of the new causes of action—for cancellation of sale
of real property and termination of receivership—are simply extensions
of the declaratory relief action alleged both in the present complaint
and the Craemer complaint. The remaining three causes of action—for
negligence, fraud, and intentional interference with prospective
economic advantage—are alleged only against the real estate
professionals; Forde alleges they acted improperly in appraising and
marketing the Maple properties.


E.   Ex Parte Applications
     Within a month after Forde filed the complaint, four ex parte
applications were made that are relevant to this appeal.




                                     9
      1.    Singer’s Application to Set Confirmation and Overbid
            Hearing

      On May 20, 2019, referee Singer brought an ex parte application
in the partition action asking the trial court to, among other things: (1)
set a confirmation and overbid hearing for the sale of Maple 2; (2)
expunge the lis pendens recorded against Maple 1 and Maple 2 with
regard to the present lawsuit; (3) order Forde, his legal counsel, or
anyone acting in concert with him not to file any lien and/or
encumbrance on the title to Maple 2 without first obtaining leave of the
court; and (4) order that any future liens and/or lis pendens filed or
recorded by Forde, his legal counsel, or anyone acting in concert with
him, without first obtaining leave of the court, be deemed void and
expunged. The trial court granted Singer’s application and set the
confirmation and overbid hearing for June 6, 2019.7


      2.    Forde’s Application to Set Aside the May 20, 2019 Order
      On May 31, 2019, Forde filed an ex parte application in the present
lawsuit asking the trial court to set aside the May 20, 2019 order
granting Singer’s ex parte application in the partition action. Forde
argued that the May 20 order should not have been granted because
there were issues with the appraisals that Singer used to establish the

7     The minute order granting Singer’s ex parte application simply says
that the application is granted, without specifying the actual orders Singer
requested the court make, and sets the date for the confirmation and overbid
hearing. Although Singer filed and served a notice of ruling stating that the
court issued the requested orders, and listing each order, it appears that no
written orders were entered specifying what was ordered.


                                     10
listing prices for the Maple properties, and the properties were not
properly marketed—essentially the same arguments that form the basis
for Forde’s claims against the real estate professionals in the present
case. Forde also argued that he was denied due process because he was
not able to present any argument at the May 20 hearing on Singer’s ex
parte application because his counsel in the present action was not
allowed to appear (his counsel in the partition action was out of the
country on May 20).8 In support of his first argument, Forde attached
declarations from appraiser John Lee, who challenged the appraisals
that had been prepared by the appraiser hired by Singer, and from real
estate broker Clara I. Duran Reed, who discussed what she believed
were significant issues with the marketing of Maple 1 and Maple 2.
     The trial court denied Forde’s application because he failed to
identify the written order he was seeking to set aside.


     3.    Singer’s Application to Continue the Closing Date
     On or before June 12, 2019, Singer filed another ex parte
application in the partition action to continue the closing date on the




8      According to Ahdoot, who was Forde’s trial counsel in the present
action, he tried to appear at the May 20 hearing, but was told by the clerk
that he could not do so unless he filed a substitution of attorney in the
partition action. (Henry J. Josefsberg, who represents Forde and Ahdoot in
this appeal, was Forde’s counsel of record in the partition action.) Ahdoot
argued he was not required to substitute in because he was Forde’s attorney
of record in the present action.


                                     11
sale of Maple 1.9 Singer explained that the court confirmed the sale on
November 27, 2018, but the buyers did not want to close the sale at that
time because they had just been sued by Forde (in the Craemer action)
and they wanted to wait until that case was dismissed. Singer noted
that although the Craemer action was dismissed, Forde sued the buyers
again (in the present action). Therefore, Singer asked the court to
extend the closing date for 45 days, with the hope that the new lawsuit
would be dismissed by then. Singer also noted that Forde again
recorded lis pendens on the property without permission of the court,
which Singer argued was not allowed under the law for receivership
estates and real properties.
      The trial court granted Singer’s application, and issued an order
to show cause why the lis pendens should not be expunged and why
sanctions should not be imposed against Forde and his attorney,
Adhoot, for recording the lis pendens without the court’s permission.10




9     Singer’s application is not part of the record in this appeal; our
discussion of it is based upon the reporter’s transcript of the hearing on the
application, held on June 12, 2019, which is part of the record in this appeal
because that hearing was held in the same session as the hearing on the
Taylors’ and Hawrylack’s ex parte application to shorten time discussed
below.

10    The court issued a second order to show cause with regard to the lis
pendens recorded against Maple 2 when it addressed the scheduled
confirmation and overbid hearing for the sale of Maple 2, which was heard
following Singer’s ex parte.


                                      12
     4. The Taylors’ and Hawrylack’s Application to Shorten Time
     On June 11, 2019, the Taylors and Hawrylack filed an ex parte
application in the present action (to be heard the following day) to (1)
specially set or shorten time for a special motion to strike; (2) specially
set or shorten time for a sanctions motion; (3) stay or abate the present
action; and (4) extend the time for the real estate professionals to
respond to the complaint. They explained that the requested orders
were needed to prevent further delay in the sales of Maple 1 and Maple
2.
     In connection with their application, the Taylors and Hawrylack
submitted a proposed order in which they left blanks for the court to fill
in regarding filing and briefing deadlines. With regard to the sanctions
motion, their proposed order included the following language: “(b) To
account for the mandatory safe-harbor period, the hearing on the
Sanctions Motion shall take place on _____________, 2019. [¶] (c)
Defendants’ Sanctions Motion shall be filed and served electronically no
later than ______________, 2019.”
     Despite this language in the proposed order, there was no
discussion regarding the safe harbor period for the sanctions motion at
the hearing on the ex parte application. Instead, counsel for the Taylors
and Hawrylack simply stated that he wanted to specially set hearings
on the special motion to strike and the sanctions motion he intended to
file. The court asked when counsel would be able to serve the motions,
and counsel responded he could do so on June 18. The court then set
the hearing on the motions for July 15, 2019, the same date as the
hearing in the partition action on the court’s order to show cause why

                                     13
the lis pendens should not be expunged and sanctions imposed against
Forde and his counsel.
        The court did not sign the proposed order submitted by the
Taylors and Hawrylack. Instead, it entered a minute order stating that
the ex parte application was granted, setting a hearing date for the
special motion to strike and motion for sanctions, extending the time for
the real estate professionals to respond to the complaint, and staying
the case pending its rulings on the motions set to be heard on July 16,
2019.
        At 4:39 p.m. on June 17, 2019—the day before the Taylors and
Hawrylack were scheduled to file their special motion to strike and
sanction motion—Forde filed a request for dismissal, without prejudice,
of the declaratory relief, cancellation of sale of real property, and
termination of receivership causes of action. The clerk entered the
dismissal on June 18, 2019, leaving only a single cause of action (quiet
title) alleged against the Taylors and Hawrylack.


F.      Special Motion to Strike and Sanctions Motions
        On June 18, 2019, the Taylors and Hawrylack filed and served
their special motion to strike under section 425.16 and two motions for
sanctions, one under section 128.5 and the other under section 128.7.
They also filed a combined request for judicial notice in support of all
three motions in which they asked the trial court to take judicial notice
of various documents filed in the partition action and in the Craemer
action, as well as all papers filed with the court of appeal relating to the
partition action.

                                     14
     1.    Special Motion to Strike
     The special motion to strike addressed only the four causes of
action that were alleged against the Taylors and Hawrylack; it did not
specifically mention the three causes of action alleged against the real
estate professionals (although it did ask the court to strike “the
complaint”). The Taylors and Hawrylack argued that the declaratory
relief and quiet title causes of action were identical to those alleged in
the Craemer lawsuit, which the trial court had found arose from the
Taylors’ and Hawrylack’s exercise of their right of petition and/or free
speech. They also argued that the cancellation of sale and termination
of receivership claims similarly arose from their exercise of those rights
because the claims arose from their requests for orders in the partition
action. They asserted that Forde could not establish a probability of
prevailing because, among other reasons, the causes of action are
improper attempts to collaterally attack orders made by the trial court
in the partition action. Finally, the Taylors and Hawrylack argued they
were entitled to $8,734.25 in attorney fees under section 425.16,
subdivision (c) if they prevailed on their motion.
     In his opposition to the motion to strike, Forde did not specifically
address the claims alleged against the Taylors and Hawrylack (other
than to note that he filed a request for dismissal of all but the quiet title
cause of action), and instead focused on his “new” allegations regarding
the real estate professionals. He argued that although the complaint
“refers to the acts of parties coincidentally involved in litigation, the
mere backdrop of litigation does not automatically afford anti-SLAPP
protection.” In any event, Forde argued, there was a reasonable

                                     15
probability he would prevail, and pointed to the supporting declarations
he filed from John Lee (regarding the appraisals of the Maple
properties) and Clara Duran Reed (regarding the marketing of the
properties). Forde also argued that the statutory exception of section
425.17 applied because his complaint involved false representations by
the real estate professionals, and therefore section 425.16 did not apply.
Finally, Forde challenged the amount of fees sought in the motion,
arguing they were unreasonable.


     2.      Sanctions Motions
     In their sanctions motions, the Taylors and Hawrylack argued
that the filing of the complaint in this action and the recording of lis
pendens on Maple 1 and Maple 2 were done in bad faith for the
improper purpose to harass, cause unnecessary delay, or needlessly
increase the cost of litigation. The motion asked the court to expunge
the lis pendens recorded against both Maple properties, strike or
dismiss with prejudice the entire complaint, and impose a total of
$16,178.35 in monetary sanctions against Forde and Ahdoot, jointly and
severally.
     Forde opposed the motions on the grounds that he was not
provided a safe harbor period, as required by both section 128.5 and
128.7, and that, as shown by the declarations of John Lee, Clara Duran
Reed, and Ahdoot, his causes of action were not frivolous or asserted in
bad faith. In reply, the Taylors and Hawrylack argued, among other
things, that sections 128.5 and 128.7 allow a court to dispense with the



                                     16
safe harbor period, and that the court in this case did so when it
granted their ex parte application to shorten time.


     3.    Hearing on the Motions
     At the July 16, 2019 hearing on the special motion to strike and
sanctions motions (at which the trial court also addressed the orders to
show cause it issued in the partition action regarding expungement of
the lis pendens and imposition of sanctions), the court first addressed
the special motion to strike. When asked why the causes of action do
not arise from petitioning activity, counsel for Forde conceded that the
claims for declaratory relief, cancellation of sale, and termination of
receivership might fall into that category, but noted that those claims
were dismissed before any of the motions at issue were filed. Counsel
argued that the quiet title cause of action did not arise from petitioning
activity, however, because it is based “more precisely [on] the things
they did to sell the property.” The court rejected that argument, finding
that Forde’s claim is nothing more than an assertion that what the
parties did in the partition action was improper; therefore the court
found it arises from petitioning activity.
     The court then found that Forde had no likelihood of prevailing on
the merits because the court had already ordered the sale, and had
considered and rejected Forde’s arguments regarding the appraisals
and marketing of the properties at the confirmation hearing in the
partition action; the court noted that Forde’s attorney in the partition
action had submitted the same declarations from John Reed and Clara
Duran Reed for the confirmation hearing on the sale of the properties.

                                    17
Therefore, the court granted the special motion to strike and struck the
quiet title cause of action as to the Taylors and Hawrylack; it also
awarded them $8,734.24 in attorney fees.11 And, because the quiet title
claim was stricken, the court ordered the lis pendens against Maple 1
and Maple 2 expunged.
     Turning to the sanctions motions, the court addressed Forde’s
argument that the motions were improper because he was not given a
safe harbor period. The court noted that Forde was given notice that a
motion would be filed seeking sanctions against him and his attorney
for recording the lis pendens, and observed that Forde took advantage
of that notice by dismissing some of the causes of action. Therefore, the
court concluded that the safe harbor requirement had been satisfied.
     Turning to the merits, the court found there was no colorable
argument for prevailing on the claims in the present action. The court
noted that all of the claims were, or should have been, raised in the
pending partition action, and that the only reason for filing them in a
new action was to allow Forde to record new lis pendens to disrupt the
sales of the properties. Therefore, the court granted the sanctions
motions and imposed sanctions against Forde and Ahdoot, jointly and
severally, in the amount of $16,178.35. The court also ordered both lis

11    The minute order refers to these attorney fees as sanctions imposed
against Forde (probably because the caption on the special motion to strike
referred to them as sanctions). However, section 425.16, subdivision (c)
requires the court to award attorney fees to defendants who prevail on a
special motion to strike, without any other showing. We will refer to them as
attorney fees to distinguish this award from the sanctions that were imposed
under sections 128.5 and 128.7.


                                     18
pendens expunged as a sanction (in addition to ordering them expunged
based upon the ruling on the special motion to strike) and ordered the
entire complaint stricken pursuant to the section 128.7 motion. Finally,
the court ordered Forde not to file any further lawsuits or record any
further instruments with respect to Maple 1 and Maple 2 without first
obtaining leave of court, stating that a violation of the order may result
in contempt.
      On August 1, 2019, two weeks after the hearing, the trial court
signed a proposed order submitted by counsel for the Taylors and
Hawrylack granting the special motion to strike. The order states:
“The Court, having considered the moving papers, opposition and reply
papers, and after oral argument, finds good cause and hereby orders as
follows: [¶] (a) The Motion is granted; [¶] (b) The Complaint Filed by
Plaintiff Stephen Forde is stricken in its entirety; [¶] (c) Sanctions in
the amount of $8,734.25 are ordered imposed against Plaintiff Stephen
Forde . . . ; and [¶] (d) Lis Pendens recorded against Maple 1 [and]
Maple 2 . . . are expunged.”12 Forde timely filed a notice of appeal from
“the Order disposing of this matter” as well as “all prior rulings,” and
Ahdoot timely filed a notice of appeal from the order imposing sanctions
against him

12     We note that the written order’s statement that the complaint is
stricken in its entirety as part of the granting of the special motion to strike
is inconsistent with the trial court’s ruling at the hearing as reflected in the
reporter’s transcript. The reporter’s transcript makes clear that the court
struck only the quiet title cause of action when it granted the special motion
to strike, and it struck the entire complaint as a sanction in granting the
section 128.7 sanctions motion.


                                       19
                               DISCUSSION
      Forde challenges the trial court’s orders granting the special
motion to strike and motions for sanctions. We will address each order
in turn.


A.    Special Motion to Strike
      Section 425.16 provides in relevant part: “A cause of action
against a person arising from any act of that person in furtherance of
the person’s right of petition or free speech under the United States
Constitution or the California Constitution in connection with a public
issue shall be subject to a special motion to strike, unless the court
determines that the plaintiff has established that there is a probability
that the plaintiff will prevail on the claim.” (§ 425.16, subd. (b)(1).) An
“‘act in furtherance of a person’s right of petition or free speech . . . in
connection with a public issue’ includes: (1) any written or oral
statement or writing made before a legislative, executive, or judicial
proceeding, or any other official proceeding authorized by law, (2) any
written or oral statement or writing made in connection with an issue
under consideration or review by a legislative, executive, or judicial
body, or any other official proceeding authorized by law, (3) any written
or oral statement or writing made in a place open to the public or a
public forum in connection with an issue of public interest, or (4) any
other conduct in furtherance of the exercise of the constitutional right of
petition or the constitutional right of free speech in connection with a
public issue or an issue of public interest.” (§ 425.16, subd. (e).)



                                      20
     A trial court presented with a special motion to strike engages in a
two-step process. “First, the court decides whether the defendant has
made a threshold showing that the challenged cause of action is one
‘arising from’ protected activity. (§ 425.16, subd. (b)(1).) If the court
finds such a showing has been made, it then must consider whether the
plaintiff has demonstrated a probability of prevailing on the claim.”
(City of Cotati v. Cashman (2002) 29 Cal.4th 69, 76.) To satisfy this
burden, the plaintiff must demonstrate that each of the claims alleged
is both legally sufficient and supported by a sufficient prima facie
showing of facts to sustain a favorable judgment. (Zamos v. Stroud
(2004) 32 Cal.4th 958, 965.) The plaintiff “‘may not rely solely on its
complaint, even if verified; instead, its proof must be made upon
competent admissible evidence.’ [Citations.]” (Monster Energy Co. v.
Schechter (2019) 7 Cal.5th 781, 788.)
     We review the trial court’s determination on a special motion to
strike de novo, engaging the same two-step process as the trial court.
(Paiva v. Nichols (2008) 168 Cal.App.4th 1007, 1016-1017.)


     1.    Order Striking the Quiet Title Cause of Action
           a.    Step One—Arising From Protected Activity
     The determination whether Forde’s quiet title cause of action
arises from protected activity is somewhat hampered by Forde’s failure
to allege with any specificity the basis for the purported conflicting
claims to the properties. The cause of action does not incorporate by
reference any other allegations of the complaint. It simply alleges that,



                                     21
on the date the complaint was filed, the Taylors, Hawrylack, and the
prospective buyers of Maple 1 and Maple 2 “claim an interest in Maple
1 or Maple 2 adverse to [Forde’s] interest or that a cloud exists upon
[Forde’s] title,” and that none of the defendants have any right, title, or
interest adverse to Forde’s title.
      In his appellant’s opening brief, Forde asserts that the basis for
his quiet title claim is certain conduct by the Taylors and Hawrylack
(unrelated to their attempt to get the properties sold via the partition
action) that he asserts constituted breaches of the first lawsuit’s
settlement agreement, which he alleges resulted in the forfeiture of
their interests in the properties. Thus, he contends the claim is not an
attack on the interlocutory judgment but instead challenges the
Taylors’ and Hawrylack’s “pre-existing claims of interests in the
properties.”
      There is no question the general allegations of the complaint
include numerous allegations of purported breaches of the settlement
agreement and assertions that the Taylors and Hawrylack have no
interest in the properties due to those breaches. But Forde’s argument
on appeal that those allegations are the basis for his quiet title claim is
inconsistent with his arguments in the trial court.
      In his written opposition to the special motion to strike, Forde
argued that “[t]he instant lawsuit emanates from information
discovered after the Interlocutory Judgment . . . and the damage caused
to [Forde] by this subsequently discovered information as relates to
[Forde’s] ownership interests and ownership share of properties under
the Court’s jurisdiction in the [partition action]. . . . The [partition

                                     22
action] is merely background for the allegations in this matter.” At the
hearing on the motion, when the trial court observed that the quiet title
cause of action is based upon what the Taylors and Hawrylack did in
the partition action, Forde’s counsel did not talk about the alleged
breaches of the settlement agreement and forfeiture of their interests.
Instead he responded: “It’s more. I think it’s more precisely the things
they did to sell the property.” When the court noted that the properties
were sold pursuant to a court order in the partition action and that
ownership and title were litigated in that action, counsel responded that
the present lawsuit is based upon “subsequent actions . . . that never
[have] been adjudicated before.” In other words, in the trial court Forde
linked his quiet title cause of action to all the other causes of action and
asserted that all were based upon the same conduct, i.e., improprieties
in the Taylors’ and Hawrylack’s efforts to have Maple 1 and Maple 2
sold through the partition action.
     If there were any doubt that those efforts—rather than the
Taylors’ and Hawrylack’s alleged forfeiture of their interests due to
purported breaches of the settlement agreement—are the basis for
Forde’s quiet title claim, that doubt is removed by the last two
paragraphs of the general allegations of the complaint. In those
paragraphs, Forde alleges that the Taylors and Hawrylack “face
personal bankruptcy if they are required to fulfill their contributions to
the Maple properties and comply with their accounting requirements
pursuant to the Settlement Agreement. The Receiver’s account would
not be of help to them because he has spent practically all of the rent
money he has collected over the last three years. [¶] . . . [The Taylors

                                     23
and Hawrylack] therefore sought court approval for a sale of both
properties by the Receiver, which the Court granted despite [Forde’s]
clear showing that [the Taylors and Hawrylack] had no interest to sell
pursuant to the Settlement Agreement. The court’s order for the sale of
the properties was entered on May 31, 2018.”
     The May 31, 2018 order is the interlocutory judgment in the
partition action in which the trial court ordered, adjudicated and
decreed that Forde, the Taylors, and Hawrylack are the owners, as
tenants in common, of Maple 1 and Maple 2. Since the trial court in the
partition action thus necessarily rejected Forde’s assertion that the
alleged breaches of the settlement agreement divested the Taylors and
Hawrylack of their interests in the property, Forde’s subsequent cause
of action in the present case “seek[ing] to quiet title to the Maple
properties against the claimed interests, if any, of [the Taylors and
Hawrylack]” can only be based upon allegedly improper actions the
Taylors and Hawrylack took in the partition action to secure the
interlocutory judgment. Therefore, the trial court properly concluded
that the quiet title cause of action arose from the Taylors’ and
Hawrylack’s conduct in the exercise of their right of petition.


           b.    Second Step—Probability of Prevailing
     Having found the quiet title cause of action arises from protected
activity, we proceed to the second step, i.e., whether Forde
demonstrated a probability of prevailing on his quiet title claim. Forde
argues on appeal that he did so through the allegations of his verified
complaint, which he asserts are sufficient under the reasoning of

                                    24
Sweetwater Union High School Dist. v. Gilbane Building Co. (2019) 6
Cal.5th 931 (Sweetwater). But, as Forde acknowledges, the Supreme
Court expressly stated in Sweetwater that a plaintiff seeking to
demonstrate a probability of prevailing “‘may not rely solely on its
complaint, even if verified; instead, its proof must be made upon
competent admissible evidence.’” (Id. at p. 940.) And the Supreme
Court repeated this rule five months later, in Monster Energy Co. v.
Schechter, supra, 7 Cal.5th at page 788.
      We are bound by the Supreme Court’s pronouncements. Because
Forde does not point us to any admissible evidence demonstrating a
probability of prevailing on his quiet title cause of action, he has
forfeited any assertion of error in the trial court’s order striking the
quiet title cause of action. (Denham v. Superior Court (1970) 2 Cal.3d
557, 564 [“‘A judgment or order of the lower court is presumed correct
. . . and error must be affirmatively shown’”].) Accordingly, the order
granting the special motion to strike is affirmed to the extent it struck
the quiet title cause of action.


      2.    Written Order Striking Entire Complaint
      As noted, although the trial court made clear at the hearing on the
special motion to strike that its order granting the motion was limited
to striking the quiet title cause of action (the other three causes of
action alleged against the Taylors and Hawrylack having been




                                     25
dismissed by Forde),13 the written order it subsequently signed granting
the motion stated that the entire complaint was stricken. Forde argues
that the striking of the entire complaint on the special motion to strike
was error because the motion did not give notice that the Taylors and
Hawrylack sought to strike the entire complaint and because the
Taylors and Hawrylack did not have standing to move to strike the
causes of action alleged against only the real estate professionals. In
their respondents’ brief, the Taylors and Hawrylack do not address
these arguments in the context of the special motion to strike, instead
arguing that they gave proper notice in their sanctions motions and that
striking the entire complaint was an appropriate sanction.
      We agree with Forde that the special motion to strike failed to
provide adequate notice that the Taylors and Hawrylack sought to
strike the causes of action alleged only against the real estate
professionals. Indeed, although the motion asked the court to strike the
entire complaint, it did not address the causes of action asserted only
against the real estate professionals, particularly how those causes of
action arose from the real estate professionals’ exercise of their right of
petition or free speech. (See § 425.16, subd. (b)(1) [“A cause of action

13     The Taylors and Hawrylack argue that Forde’s dismissal of the
declaratory relief, cancellation of sale, and termination of receivership causes
of action was filed on the same day as their special motion to strike, and
therefore it was not effective to prevent them from being subject to the
motion. But the record shows that Forde’s request for dismissal was filed on
June 17, 2019, the day before the motion was filed. That the clerk of the
court did not complete the ministerial act of entering the dismissal until the
next day does not impact the timeliness of that dismissal with regard to the
special motion to strike or sanctions motions.


                                       26
against a person arising from any act of that person in furtherance of
the person’s right of petition or free speech under the United States
Constitution or the California Constitution in connection with a public
issue shall be subject to a special motion to strike”], italics added.)
Therefore, the trial court’s August 1, 2019 order striking the entire
complaint upon granting the special motion to strike must be reversed
with respect to the three causes of action alleged against only the real
estate professionals.


     3.    Award of Attorney Fees
     Forde did not challenge the trial court’s award of attorney fees in
his opening brief on appeal, and addresses it in his reply brief only to
argue that the award should be reversed if we reverse the order
granting the special motion to strike. Because we have affirmed the
granting of the special motion to strike as to the only remaining claim
alleged against the Taylors and Hawrylack, we affirm the order
awarding attorney fees as well.


B.   Sanctions Motions
     Forde and Ahdoot contend the trial court erred in granting the
sanctions motions because (1) the Taylors and Hawrylack failed to
comply with the safe harbor provisions of sections 128.5 and 128.7; (2)
Forde’s claims had merit and were not frivolous or asserted for an
improper purpose; (3) the lis pendens were properly recorded based on
the claims Forde alleged; and (4) neither section 128.5 nor section 128.7
authorize sanctions for recording lis pendens, because lis pendens are

                                     27
not filed with the court. Although we find that the record
overwhelmingly supports the trial court’s conclusion that the present
complaint is frivolous and was filed for an improper purpose, we
nevertheless must reverse the order granting the sanctions motions
because the motions did not comply with the safe harbor provisions
mandated by sections 128.5 and 128.7.
      Section 128.5 provides that sanctions may be ordered under that
section for an action or tactic that is frivolous, solely intended to cause
delay, or filed in bad faith only under certain conditions and procedures.
One such procedure is set forth in subdivision (f)(1)(B): “If the alleged
action or tactic is . . . the filing and service of a complaint . . . that can
be withdrawn or appropriately corrected, a notice of motion shall be
served as provided in Section 1010, but shall not be filed with or
presented to the court, unless 21 days after service of the motion or any
other period as the court may prescribe, the challenged action or tactic
is not withdrawn or appropriately corrected.” (§ 128.5, subd. (f)(1)(B).)
Section 128.7 prescribes a similar procedure for sanctions sought under
its provisions: “A motion for sanctions under this section shall be made
separately from other motions or requests and shall describe the
specific conduct alleged to violate subdivision (b). Notice of motion shall
be served as provided in Section 1010, but shall not be filed with or
presented to the court unless, within 21 days after service of the motion,
or any other period as the court may prescribe, the challenged paper,
claim, defense, contention, allegation, or denial is not withdrawn or
appropriately corrected.” (§ 128.7, subd. (c)(1).)



                                       28
     As the statutory language makes clear, this 21-day period between
service of the notice of a motion for sanctions under either statute and
the filing of the motion is mandatory, although (as the Taylors and
Hawrylack point out) that period may be shortened or lengthened by
the court. (§ 128.5, subd. (f)(1)(B) [“21 days after service of the motion
or any other period as the court may prescribe”], italics added; § 128.7,
subd. (c)(1) [same]; Li v. Majestic Industrial Hills LLC (2009) 177
Cal.App.4th 585, 594 [party seeking sanctions may seek an order
shortening the 21-day safe harbor period].) The Taylors and Hawrylack
argue that the trial court did provide Forde (and Ahdoot) a safe harbor
period when at the hearing on the Taylors’ and Hawrylack’s ex parte
application for an order shortening time it ordered that the sanctions
motion(s) were to be filed and served on June 18, 2019, six days after
that hearing, and that the sanctions motion(s) would be heard on July
16, 2019. Thus, the Taylors and Hawrylack argue, the court prescribed
a different safe harbor period.
     The problem with this argument is that it focuses only on the
authority of the court to prescribe a longer or shorter safe harbor period
and ignores the action that must be taken to start the period—service of
the notice of the sanctions motion—and that that action must be
followed by the “prescribed” period before the motion may be filed. It
does not assist the Taylors and Hawrylack that Forde and Ahdoot were
put on notice through their ex parte application and the hearing on that
application that they would be filing sanctions motions. The “notice”
given to Forde and Ahdoot through the ex parte application—while no
doubt providing Forde with an opportunity to withdraw his claims

                                     29
before the sanctions motion would be filed with the court (an
opportunity he took advantage of with respect to three of his claims)—
was not the notice mandated by sections 128.5 and 128.7. That notice
requires compliance with section 1010. In other words, it must “be in
writing, and . . . must state when, and the grounds upon which it will be
made, and the papers, if any upon which it is to be based. If any such
paper has not previously been served upon the party to be notified and
was not filed by him, a copy of such paper must accompany the notice.”
(§ 1010.) As we previously held in Galleria Plus, Inc. v. Hanmi Bank
(2009) 179 Cal.App.4th 535, strict compliance with the notice provisions
is required. (Id. at p. 538 [“Strict compliance with the statute’s notice
provisions serves its remedial purpose and underscores the seriousness
of a motion for sanctions”].) The Taylors’ and Hawrylack’s ex parte
application clearly did not satisfy this provision.
      Finally, we reject the Taylors’ and Hawrylack’s suggestion that
the provisions of the sanctions statutes allowing the trial court to
prescribe a safe harbor period other than a 21-day period give the court
authority to prescribe a “no day” period.14 In enacting the mandatory
safe harbor provisions, the Legislature clearly intended that the party
against whom sanctions are sought must be given an opportunity to

14     In fact, this is precisely what the Taylors and Hawrylack sought in
their ex parte application to shorten time. Rather than asking the court to
shorten the 21-day safe harbor period by setting a date for service of the
sanctions motions and a separate date for filing the motions, they asked the
court for an “order shortening time and/or specially setting the hearing” on
their sanctions motion, and submitted a proposed order that provided a blank
space for the court to fill in a single date on which the motion would be filed
and served.

                                      30
withdraw or correct the offending document, action, or tactic after being
given proper notice (including the actual sanctions motion) and before
the sanctions motion is filed. The Taylors’ and Hawrylack’s suggested
interpretation cannot be reconciled with this clear intent.
     Because the procedure used in this case did not comply with the
safe harbor provisions of section 128.5 and 128.7, the trial court’s order
granting the motions for sanctions—in which it struck the entire
complaint and imposed $16,178.35 in monetary sanctions against Forde
and Adhoot—must be reversed.
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //
                                     //




                                    31
                             DISPOSITION
     The July 16, 2019 order granting the Taylors’ and Hawrylack’s
motions for sanctions, striking the complaint in its entirety and
imposing monetary sanctions in the amount of $16,178.35 is reversed.
The August 1, 2019 order granting the Taylors’ and Hawrylack’s special
motion to strike is reversed in part and affirmed in part. The portion of
the order striking the complaint in its entirety is reversed, and only the
quiet title cause of action is stricken. All other provisions of the July
16, 2019 and August 1, 2019 orders are affirmed. The Taylors and
Hawrylack shall recover their costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          WILLHITE, Acting P. J.
     We concur:




     COLLINS, J.



     CURREY J.




                                     32